Citation Nr: 1122733	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in March 2011, and a transcript of the hearing is of record.  

The issue of service connection for a psychiatric disorder, to include schizophrenia and an anxiety disorder, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record reveals that the Veteran was hospitalized in service in July 1968 for a schizophrenic reaction.  Recent VA treatment records include the diagnoses of rule out depression and a bipolar disorder.  There is, however, no nexus opinion on file on whether the Veteran currently has a psychiatric disorder that was incurred in or aggravated by service.

The Veteran testified in March 2011 that he received treatment for his psychiatric disorder from Colorado State Hospital during service and possibly from other 
non-VA health care providers.  These records are not on file.   

Additionally, VA treatment records dated from July 2007 to May 2009 were received by VA after the most recent statement of the case without a clear waiver of RO review.  See 38 C.F.R. § 20.1304 (2010).  


Based on the above, the Board finds that additional development is warranted prior to Board adjudication of the issue of service connection for a psychiatric disorder, to include schizophrenia and an anxiety disorder.  

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the nature and etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).

Consequently, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a psychiatric disability that is not evidenced by the current record, to include treatment from Colorado State Hospital.  The Veteran will be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AMC/RO will then attempt to obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for examination of the Veteran by an appropriate health care provider to determine the nature and etiology of any psychiatric disability.  The claims folder should be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a psychiatric disorder that was caused or aggravated beyond normal progression by service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  After the above has been completed, the AMC/RO must readjudicate the claim of service connection for a psychiatric disorder, to include schizophrenia and an anxiety disorder, with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of the unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


